DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment dated 03/29/2022 was entered.
Amended claims 2, 4, 7-12, 21-24, 31 and 33 are pending in the present application.
Applicant’s election without traverse of Group I in the reply filed on 03/29/2022 is acknowledged.
Applicant also elected the following species without traverse: (i) the nucleic acid molecule of (1) as a third nucleic acid molecule; (ii) rpsL gene as a negative selection marker; and (iii) the nucleic acid molecule of (1) as a second nucleic acid molecule.
Accordingly, claims 2, 4, 7-12, 21-24, 31 and 33 are examined on the merits herein with the above elected species.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not a single paragraph within the range of 50-150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because claim may not contain periods other than in abbreviations or at the very end.  MPEP 608.01(m).  The options must be designated without periods—for example, parentheses are acceptable.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 7-12, 21-24, 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
Claims 2, 4, 7-12, 21-24, 31 and 33 encompass a combination of a third nucleic acid molecule and a second nucleic acid molecule, wherein the third nucleic acid molecule comprises the elements (a)-(g) and the second nucleic acid molecule comprises the elements (a)-(d) as recited in independent claim 12, particularly the second nucleic acid molecule comprises any bacterial nucleotide sequences for single copy replication; and a kit comprising a container(s) and the same combination of nucleic acid molecules.
Apart from disclosing the use of the single-copy F-factor replicon (see at least page 65; Example 3 and Fig. 3); the instant disclosure fails to provide sufficient written description for any other bacterial nucleotide sequences for single copy replication to be incorporated into the second nucleic acid molecule as claimed broadly.  For example, what are the exact essential structural elements that the other bacterial nucleotide sequences possess such that they exhibit the desired single-copy replication? Since the prior art at the effective filing date of the present application (12/30/2010) did not provide sufficient guidance for the aforementioned issue as evidenced at least by the teachings of Shizuya et al (PNAS 89:8794-8797, 1992) and Kim et al (Nucleic Acids Research 20:1083-1085), it is incumbent upon the present specification to do so.  The present application also fails to provide a representative number of species for a broad genus of bacterial nucleotide sequences for single copy replication in the second nucleic acid molecule as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of bacterial nucleotide sequences for single copy replication in the second nucleic acid molecule as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7-12, 21-24, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claim 12 recites the broad recitation “a nucleotide sequence”,  “the nucleic acid molecule”, and “wherein the second nucleic acid molecule and the third nucleic acid molecule each and independently is either a linear molecule or a circular molecule”, and the claim also recites “preferably a genomic nucleotide sequence”, “preferably the nucleic acid molecule”, and “preferably the second nucleic acid molecule is a circular molecule and the third nucleic acid molecule is a circular molecule”,  respectively, which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly, claim 4 recites the broad recitation “wherein the third nucleic acid molecule is a linear molecule, wherein elements (a) to (b)” and “the nucleotide sequence”, and the claim also recites “preferably upon cleavage of the circular molecule of the third nucleic acid molecule…are arranged in a 5’ →3’ direction in the following sequence” and “preferably a genomic nucleotide sequence”, respectively, which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 is indefinite because it is dependent on cancelled claim 1.  Accordingly, it is unclear exactly what Applicant intends to claim.
Claim 8 also recites the broad recitation “an origin of replication”, and the claim also recites “preferably the origin of replication is the minimal origin of phage gR6K”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly, claim 9 also recites the broad recitation “a prokaryote”, and the claim also recites “preferably in a prokaryotic host cell”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly, claim 21 also recites the broad recitation “a human adenovirus genome”, and the claim also recites “the virus genome of the second nucleic acid molecule is preferably a human adenovirus type 5 genome or a human adenoviral type 19a”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 22, it is unclear what is encompassed by the limitation “the bacterial nucleotide sequence for single copy replication of the second nucleic acid molecule”.  This is because claim 12 from which claim 22 is dependent upon recites “bacterial nucleotide sequences for single copy replication”.  Thus, which particular the bacterial nucleotide sequence among bacterial nucleotide sequences in claim 12 that Applicant refers to.  Clarification is requested because the metes and bounds of the claim are not clearly determined.
Claim 24 also recites the broad recitation “an adenoviral inverted terminal repeat”, and the claim also recites “more preferably an adenoviral right inverted terminal repeat”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because dependent claim 4 recites “optionally the first part of a genome of a virus”, and yet claim 12 from which claim 4 is dependent upon already recites “(a) a first part of a genome of a virus”.  Accordingly, the scope of dependent claim 4 is outside of the scope of independent claim 12 in which the first part of a genome of a virus is not an option.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 8, 10, 12, 21-24, 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al (US 6,379,943; IDS) in view of Capecchi et al (US 5,464,764), McVey et al (US 6,329,200) and Shizuya et al (PNAS 89:8794-8797, 1992).
With respect to the elected species, Graham et al disclosed at least a high-efficiency Cre/LoxP based system for construction of adenovirus vectors, in which system site-specific recombination between lox sites in 2 separate plasmids (two-plasmid system) results in generation of infectious viral DNA at high efficiency in co-transfected host cells (e.g., E. Coli, yeasts, mammalian cells) that have been engineered to express the Cre recombinase (see at least the Abstract; Summary of the Invention; col. 14, lines 31-55).  As depicted diagrammatically in Fig. 1 below, an exemplary two plasmid system comprises: (i) the bacterial plasmid pBHG10lox (32,505 base-pairs, corresponding to the second nucleic acid molecule of the present application) comprises a circularized form of the Adenovirus genome with a deletion of the E1 region including the packaging signal (the Ad genome still retains ITRs), a bacterial plasmid origin of replication, an ampicillin resistance gene (Apr positive selection marker), and a LoxP site near the 5’ end of the pIX gene of the Ad genome and a deletion of E3 sequences; and (ii) the “shuttle plasmid” (5,000-10,000 base-pairs in size, corresponding to the third nucleic acid molecule of the present application) comprises minimally approximately 340 base pairs from the left end of the Ad5 genome, including the left end terminal repeat (ITR) sequences of said genome and the packaging signal sequences thereof, a polycloning site for insertion of a foreign DNA (e.g., bacterial β-galactosidase or LacZ gene), a loxP site inserted in the same relative orientation as the loxP site in pBHG10lox, a bacterial origin of replication and an Apr positive selection marker; wherein recombination between the “shuttle plasmid” and the bacterial plasmid (designed to be unable to generate infectious adenovirus by virtue of a deletion of viral DNA sequences such as the packaging signal located at the left end of wild-type Ad DNA) rescues the expression cassette into an infectious adenoviral vector by inserting the expression cassette in place of E1 sequences (col. 9, line 50 continues to line 37 of col. 10; col. 15, line 15 continues to line 67 on col. 16; and Fig. 1).  

    PNG
    media_image1.png
    641
    543
    media_image1.png
    Greyscale

Graham et al stated “It will be appreciated that the term “bacterial plasmid” is not meant to be limiting, since one skilled in the art would recognize that other types of DNA could be recombined by the Cre recombinase with equal efficiency…Similarly, expression of Cre in mammalian cells could be used to allow for efficient recombination between two or more infectious Ad vectors, between an Ad vector and a bacterial plasmid, between an adenoviral genome and a linear DNA fragment and the like” (col. 10, lines 24-37).  Graham et al also taught that the examples used the human adenovirus virus type 5, but one skilled in the art would utilize a different human adenovirus serotype (e.g., Ad2), non-human adenoviruses, or other viruses such as baculovirus (col. 17, lines 22-33).  Graham et al also taught that the teachings are not necessarily limited to the use of Cre recombinase, and one skilled in the art could substitute Cre with FLP recombinase of yeast in combination with its target site FRT (col. 17, lines 34-42).  Graham et al also disclosed a kit for production of the adenoviral vectors based on the disclosed two vector system that relies on site-specific recombination (Abstract; col. 4, lines 30-34; issued claim 9); as well as a diagnostic kit comprising separate containers with different reagents, together with instructions for use (col. 15, lines 8-14).  Example 6 demonstrated enhanced efficiency of site-specific recombination in comparison with homologous recombination, and this enhanced efficiency was also exhibited using the derivative pCA36lox∆ from which overlapping Ad sequences to the right of the lox site had been removed to eliminate any possibility of homologous recombination (Table 2 on col. 30).
The two-vector system of Graham et al differs from the claimed combination of a third nucleic acid molecule and a second nucleic acid molecule of the present application in that: the exemplary “shuttle plasmid” (corresponding to the third nucleic acid molecule) does not explicitly comprise a regulatory nucleic acid sequence having a regulatory activity in a prokaryote (e.g., a bacterial promoter, element (c)), a nucleotide sequence providing for a negative selection marker (element (e)) as well as the bacterial origin of replication is a conditional replication origin, while the exemplary bacterial plasmid pBHG10lox (corresponding to the second nucleic acid molecule) does not explicitly comprise a replication origin for single copy replication and a restriction site. 
However, at the effective filing date of the present application (12/30/2010) Capecchi et al already taught positive-negative selector (PNS) vectors for modifying a target DNA sequence contained in the genome of a target cell capable of homologous recombination (e.g., gram-positive or gram-negative bacteria, fungi and mammalian cells) (Abstract; Summary of the Invention; col. 15, lines 42-57).  An exemplary PNS vector shown in Fig. 1 below comprises four DNA sequences: the first and second DNA sequences each contain portions which are substantially homologous to corresponding homologous portions in first and second regions of the targeted DN; a third DNA sequence that is positioned between the first and second DNA sequences and encodes a positive selection marker which when expressed is functional in the target cell; and a fourth DNA sequence encoding a negative selection marker, also functional in the target cell, is positioned 5’ to the first or 3’ of the second DNA sequence and is substantially incapable of homologous recombination with the target DNA sequence.  

    PNG
    media_image2.png
    787
    421
    media_image2.png
    Greyscale

Capecchi et al taught that the PNS vector is most frequently randomly integrated into the genome of the cell, and the cell population in which random integration of the vector has occurred can be selected against by way of the negative selection marker contained in the fourth DNA sequence which should not be incorporated into the genome in a proper homologous recombination since the negative selection marker lies outside of the regions of homology (col. 5, lines 20-52).  Capecchi et al further taught that the expression of the negative selection marker is generally under the control of appropriate regulatory sequences which render its expression in the target cell independent of the expression of the other sequences in the PNS vector or the target DNA (col. 8, lines 29-33).
Additionally, McVey et al disclosed plasmids for construction of eukaryotic viral vectors, including the donor plasmid pN/P comprising a dual selection cassette and a conditional origin of replication, in which cassette the negative selection promoter is linked to the negative selection coding sequence via a unique restriction site (Abstract; and section titled “The origin of replication” on col. 3; and Fig. 1).  McVey et al stated “The origin of replication of pN/P can be any origin of replication. If pN/2 is a particularly large plasmid or comprises highly toxic sequences, then it can be preferable for the origin of replication to support a low copy number of the plasmid in the cell to enhance the maintenance of the pN/P plasmid in the cell” (col. 3, lines 47-52).
Moreover, Shizuya et al also disclosed a BAC system (for bacterial artificial chromosome) that is based on Escherichia coli and its single-copy plasmid F factor, wherein the BAC system allows cloning large DNA from a variety of complex genomic sources into bacteria where the DNA is stable, easy to manipulate, and represents a single foreign DNA source (Abstract).  Shizuya et al stated “The BAC system is based on the well-studied Escherichia coli F factor.  Replication of the F factor in E. coli is strictly controlled (5).  The F plasmid is maintained in low copy number (one or two copies per cell), thus reducing the potential for recombination between DNA fragments carried by the plasmid” (page 8794, left column, near bottom of first paragraph).  As depicted schematically below, the BAC vector comprises a chloramphenicol resistance marker, a cloning segment comprising the bacteriophage λ cosN and P1 loxP sites, two cloning sites (HindIII and BamHI) and several C+G rich restriction enzyme sites (NotI, Eag I, Xma I, SmaI, BglI and SfiI) for potential excision of the inserts (Section titled “The BAC Vector” on page 8795).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Accordingly, it would have been obvious for an ordinary skilled artisan at the effective filing date of the present application to modify the disclosed two vector system of Graham et al by also: (1) incorporating into the “shuttle plasmid” (corresponding to the third nucleic acid molecule) a nucleotide sequence encoding a negative selection marker 3’ of the Lox P site and operably linked to a prokaryotic promoter, including an arrangement in which the LoxP site is situated between the prokaryotic promoter and the nucleotide sequence encoding the negative selection marker, for selecting against co-transfected bacterial host cells in which random integration of the shuttle plasmid has occurred, as well as using a conditional origin of replication as an origin of replication for the “shuttle plasmid”; and (2) using a BAC vector comprising the single-copy plasmid F factor, a chloramphenicol resistance marker, a Lox P site and a restriction enzyme site for cloning/carrying a circularized form of an Ad genome in place of the conventional 32,505 base-pair bacterial plasmid pBHG10lox for the construction of adenovirus vectors, in light of the teachings of Capecchi et al, McVey et al and Shizuya et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because: (1) Capecchi et al already taught successfully using a negative selection marker in a positive-negative selector (PNS) vector to select against cell population in which random integration of the vector has occurred, and that the expression of the negative selection marker is generally under the control of appropriate regulatory sequences which render its expression in the target cell independent of the expression of other sequences in the PNS vector; (2) McVey et al also taught successfully the use of a conditional origin of replication for a donor plasmid pN/P containing a dual selection cassette in which the negative selection promoter is linked to the negative selection coding sequence via a unique restriction site; and (3) Shizuya et al also taught a BAC vector that is based on Escherichia coli and its single-copy plasmid F factor, and the BAC vector allows cloning large DNA from a variety of complex genomic sources into bacteria where the DNA is stable, easy to manipulate, and represents a single foreign DNA source.  Moreover, the arrangement in which the LoxP site is situated between the prokaryotic promoter and the nucleotide sequence encoding the negative selection marker in the “shuttle/donor” vector enables the selection of co-transfected bacterial host cells that do not have random integration of the “shuttle/donor” vector (a proper site-specific recombination between lox sites in 2 separate plasmids disrupts/disconnects the prokaryotic promoter from the nucleotide sequence encoding the negative selection marker; and thereby allowing the desired co-transfected bacterial host cells to survive from negative selection).
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Graham et al, Capecchi et al, McVey et al and Shizuya et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified two plasmid system and a kit comprising the same system resulting from the combined teachings of Graham et al, Capecchi et al, McVey et al and Shizuya et al as set forth above is indistinguishable from and encompassed by the combination of a third nucleic acid molecule and a second nucleic acid molecule and a kit as claimed by the present application. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al (US 6,379,943; IDS) in view of Capecchi et al (US 5,464,764), McVey et al (US 6,329,200) and Shizuya et al (PNAS 89:8794-8797, 1992) as applied to claims 2, 4, 8, 10, 12, 21-24, 31 and 33 above, and further in view of Geffin et al (US 2011/0027313; IDS).  
The combined teachings of Graham et al, Capecchi et al, McVey et al and Shizuya et al were presented above.  However, none of the cited references teaches explicitly that the “shuttle/donor” vector containing rpsL gene (elected species) as a negative selective marker.
At the effective filing date of the present application (12/30/2010), Geffin et al already taught that rpsL and sacB genes in the improved "RTS” cassette can be used for negative selection in a method of generating infectious molecular clones that capture the sequence diversity of viral genes found in natural populations of mixed genotype viruses (see at least the Summary; particularly paragraphs 4, 7, 21-22). 
It would have been obvious for an ordinary skilled artisan at the effective filing date of the present application to further modify the combined teachings of Graham et al, Capecchi et al, McVey et al and Shizuya et al by also selecting at least the negative selective rpsL gene for negative selection, in light of the teachings of Geffin et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Geffin et al already taught at least that rpsL and sacB genes in the improved "RTS” cassette can be used for negative selection.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Graham et al, Capecchi et al, McVey et al, Shizuya et al and Geffin et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified two vector system resulting from the combined teachings of Graham et al, Capecchi et al, McVey et al, Shizuya et al and Geffin et al as set forth above is indistinguishable from and encompassed by the combination of a third nucleic acid molecule and a second nucleic acid molecule as claimed by the present application. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633